Title: To James Madison from Jonathan Williams, 29 April 1812
From: Williams, Jonathan
To: Madison, James


Sir
New York April 29. 1812
The Honourable Saml L Mitchill of the House of Representatives of the United States having transmitted to the State Committee of fortifications a printed Letter addressed to you signed Edward Clark containing a project of fortification for this Harbour, I think it my duty as chief Engineer of the United States, and author of the plans of fortification lately compleated & now progressing under my direction, to make such remarks as the project of Mr Clark evidently calls for; and I take the liberty of inclosing these Remarks to you because Mr Clarks Letter was in the first Instance so addressed.
I beg you to be persuaded, Sir, that I should not have presumed to trouble you on this subject if it had not acquired the importance a favourable Resolution of the House of Representatives of the United States, which appears to me to have a tendency to paralize the measures of Government already adopted for the defence of the seaports; by impairing the public confidence in, and diminishing the means of perfecting its views. I have the honour to be with the most perfect Respect Your most obedient & most humble Servant
Jon Williams
Col Comdt of Engineers
